TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00155-CV



                                  In re John T. Hays, M.D.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied, and the emergency motion for stay

is dismissed as moot. See Tex. R. App. P. 52.8(a).



                                            __________________________________________

                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: March 13, 2015